In the United States Court of Federal Claims
                                       OFFICE OF SPECIAL MASTERS
                                                No. 14-55V


*********************
                           *
MEGHAN HEPLER,             *
                           *
               Petitioner, *                                      Filed: May 19, 2016
                           *
          v.               *
                           *                                      Decision by Stipulation; Damages;
SECRETARY OF HEALTH        *                                      Hepatitis B (“Hep B”) Vaccine; Neurological
AND HUMAN SERVICES,        *                                      Injuries; Bilateral Extremity Numbness;
                           *                                      Balance Problems; Small Fiber Neurologic
               Respondent. *                                      Injuries; Peripheral Neuropathy; Essential
                           *                                      Tremors.
*********************

Carol L. Gallagher, Carol L. Gallagher, Esquire, LLC, Linwood, NJ, for Petitioner.

Lisa A. Watts, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                                     DECISION AWARDING DAMAGES1

        On January 24, 2014, Meghan Hepler filed a petition seeking compensation under the National
Vaccine Injury Compensation Program (“Vaccine Program”).2 Petitioner alleges that she suffered
from neurological injuries, including inter alia: bilateral extremity numbness, balance problems,
small fiber neuropathy, peripheral neuropathy, and essential tremors as a result of her June 12, 2012,
receipt of the Hepatitis B (“Hep B”) vaccine. Moreover, Petitioner alleges that she experienced
residual effects of this injury for more than six months.

       Respondent denies that the Hep B vaccine caused Petitioner’s alleged neurologic injuries,
including bilateral extremity numbness, balance problems, small fiber neuropathy, peripheral

1
  Because this decision contains a reasoned explanation for my actions in this case, I will post it on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). As
provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the decision’s inclusion of certain kinds
of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request
redaction “of any information furnished by that party: (1) that is a trade secret or commercial or financial in substance
and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute
a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will be available to the
public. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100
Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine Act” or “the Act”). Individual
section references hereafter will be to § 300aa of the Act (but will omit that statutory prefix).
neuropathy, and essential tremors, or any other injury, and further denies that Petitioner’s current
disabilities are sequelae of a vaccine-related injury. Nonetheless both parties, while maintaining their
above-stated positions, agreed in a stipulation (filed on May 18, 2016) that the issues before them
could be settled, and that a decision should be entered awarding Petitioner compensation.

        I have reviewed the file, and based upon that review, I conclude that the parties’ stipulation
(as attached hereto) is reasonable. I therefore adopt it as my decision in awarding damages on the
terms set forth therein.

         The stipulation awards:

            A lump sum of $102,501.47 in the form of a check payable to Petitioner.  

Stipulation ¶ 8. This amounts represents compensation for all damages that would be available under
Section 15(a) of the Act.

        I approve a Vaccine Program award in the requested amount set forth above to be made to
Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.3


         IT IS SO ORDERED.

                                                                     /s/ Brian H. Corcoran
                                                                        Brian H. Corcoran
                                                                        Special Master




3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.

                                                            2